Citation Nr: 0307729	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  02-02 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for lower back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1956 to July 1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2001, a statement of the case was issued in December 2001, 
and a substantive appeal was received in February 2002.  The 
veteran testified at a Travel Board hearing in October 2002.


FINDINGS OF FACT

1.	Entitlement to service connection for lower back 
disability was denied by rating decision in October 1987; 
a notice of disagreement was not received to initiate an 
appeal from that determination.

2.	Evidence received since the October 1987 rating decision 
bears directly and substantially on the issue of service 
connection for lower back disability and must be 
considered in order to fairly adjudicate the claim.

3.	The veteran's current lower back disability was not 
manifested in service or for several years after 
separation from service, nor is it otherwise related to 
such service.


CONCLUSIONS OF LAW

1.	The October 1987 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.	Evidence received since the October 1987 rating decision 
is new and material and the veteran's claim of 
entitlement to service connection for lower back 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).

3.	Lower back disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A March 2002 RO letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining as well as 
his responsibilities in connection with identifying and 
obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records, 
including a VA examination report from November 2001.  As the 
record shows that the veteran has been afforded a VA 
examination with etiology opinion, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

New and Material Evidence

By way of an October 1987 rating decision, the RO denied the 
veteran's claim for lower back disability because it 
determined that the incidences of lower back strain shown in 
service were acute and transitory and did not result in any 
chronic disability.  The RO sent notice of the decision to 
the veteran at his last address of record.  However, a notice 
of disagreement was not received to initiate an appeal from 
that determination.  Therefore, the October 1987 rating 
decision became final.  38 U.S.C.A. § 7105(c).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The RO initially found that the claim had not been reopened, 
but a reading of the statement of the case shows that the RO 
subsequently did find new and material evidence to reopen the 
claim.  However, although the RO has reopened the claim, the 
Board is not bound by that finding.  In fact, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 2001).  
Accordingly, the Board must initially determine whether there 
is new and material evidence to reopen the claim for service 
connection for low back disability.

Evidence of record at the time of the October 1987 rating 
decision consists of: service medical records; a VA 
examination report from September 1987, and post-service 
medical records from November 1986 showing the veteran had 
been diagnosed with severe spondylolisthesis and underwent 
surgical repair.  Evidence received since the October 1987 
rating decision includes duplicate service medical records, 
private medical records covering the period from 1986 to 1996 
which document treatment for the veteran's back and a 
November 2001 VA medical examination report which discusses 
the veteran's current back disability and its etiology, and 
the veteran's statements and testimony.

The claim for lower back disability was denied by the RO in 
the 1987 rating decision for lack of competent medical 
evidence of a current lower back disability and lack of 
evidence linking any lower back disability to service.  In 
reviewing the evidence of record received since the 1987 
rating decision, the Board finds that the service medical 
records are not new evidence because they are duplicates of 
service medical records that were part of the record in 1987.  
However, the private medical records from 1986 to 1996 
include evidence of medical treatment for the lower back and 
they contain a medical opinion as to the etiology of the back 
condition.  These medical records are both new and material 
because they were not of record in 1987 and because they go 
to the issue of the etiology of the veteran's back condition.  
Moreover, the Board finds that the November 2001 VA 
examination is both new and material because it was not of 
record in 1987 and because it contains a medical opinion as 
to the etiology of the veteran's back condition.

Therefore, the Board does find that new and material evidence 
has been received in the form of medical evidence of possible 
current chronic lower back disability related to service.  It 
was the lack of evidence of a current disability and any link 
to service which formed the basis for the October 1987 
denial.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  
Therefore, the claim for entitlement to service connection 
for lower back disability has been reopened.

Merits Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he first injured his back in boot 
camp in 1956 and that he received treatment in San Diego.  He 
has testified that he was treated again for low back problems 
in 1964, 1966 and 1967.  The veteran further maintains that 
an automobile accident in 1967 further exacerbated the low 
back problems.  He has also reported subsequent treatment 
during the remainder of his military service.

Service medical records document pain in the lower back area 
in May 1966 with muscle spasm.  Pain in the lower back was 
also reported in March 1967.  In October 1967, it was noted 
that the veteran had a long history of lower back pain.  The 
reported impression was sacroiliac strain.  Several days 
later it was noted that x-rays of the spine were essentially 
negative and that the veteran was much improved.  The veteran 
was admitted to a Navy Hospital in December 1967 after being 
involved in an automobile accident.  Abrasions of the 
forehead, left ankle, foot and left hand were reported along 
with an obvious fracture of the left clavicle.  No back 
symptomatology was reported.  The veteran was subsequently 
found to be completely normal neurologically and was 
discharged.  Subsequent records document healing of the 
fractured clavicle, but do not document any back complaints 
or findings.  An October 1970 entry documents low back pain 
in the area of the kidney; a prior kidney infection was 
noted. A subsequent entry notes right low back pain; mild 
muscle sprain was the impression.  On military medical 
examinations in January 1972 and January 1974, the veteran's 
spine was clinically evaluated as normal. 

Medical records from 1986 to 1996 document low back problems 
with a surgical procedure in 1987.  A VA examination in 
September 1987 refers to a laminectomy in January 1987.     

The veteran underwent VA examination in November 2001, and 
the examiner reviewed the claims file and noted the veteran's 
low back history.  After examining the veteran, the pertinent 
diagnosis was post lumbar laminectomy with fusion, residual 
spondylolisthesis L5-S1, degenerative change with eburnation 
and spur formation with right radiculopathy and weakness.  
The examiner stated that he did not believe that it was at 
all likely that the veteran's current lumbosacral disability 
had its etiology in military service. He noted the time 
period involved and noted that the symtomatology noted during 
service would not produce the current degenerative changes.  
The examiner commented that it was much more likely that the 
veteran's current low back disorder was related to subsequent 
injuries post service which the veteran sustained. 

After reviewing the totality of the evidence on the merits, 
the Board is compelled to conclude that the preponderance of 
the evidence is against a finding that the veteran's current 
disability is related to his service.  The veteran's 
assertions regarding low back symptoms during service are 
indeed supported by service medical records.  However, it 
appears that the low back symptoms noted during service were 
acute in nature and had resolved by the time of the veteran's 
discharge in 1975.  As already noted, trained medical 
examiners at the time of military examinations in 1972 and 
1974 found his spine to be clinically normal.  Moreover, 
there is not medical evidence otherwise showing any 
continuity of low back symptoms after service until the mid-
1980's.  Even more significant is the fact that the November 
2001 VA examiner, after reviewing the claims file and 
examining the veteran, was of the opinion that the veteran's 
current low back disorder is not related to the low back 
symptoms noted during service.  The Board finds this opinion 
to be supported by the evidence and compelling.  

The Board notes here that although the veteran may feel that 
his current low back disorder is related to service, as a 
layperson he is not competent to offer an opinion as to 
medical etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In this case, a medically trained examiner has 
concluded that there is no connection between the veteran's 
current low back problems and the low back symptoms noted 
during service.  The fact that the veteran suffered low back 
symptoms during service is conceded.  However, the competent 
evidence of record is against a finding of any link between 
current low back disability and the inservice symptoms.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The veteran's claim of entitlement to service connection for 
lower back disability has been reopened.  To this extent, the 
appeal is granted.

Entitlement to service connection for lower back disability 
is not warranted.  To this extent, the appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

